RHODES, C. J.-
— The parties, instead of trying the issues which were certified to the district court for trial, have agreed to certain facts, which are: 1st. That at the commencement of this proceeding there was no money in the treasury of the city of Placerville belonging to the general fund; and 2d. That the only demand that the tax be levied was made by serving a copy of the written demand, mentioned in the stipulation, on the mayor and each member of the common council, at their respective places of business and not when assembled or organized or acting in their official capacity as the mayor and common council of said city, nor at the time or place of their meeting, as the mayor and common council.
It requires no argument to prove that such demand did not constitute a demand upon the mayor and common council to levy the tax. The persons named did not constitute the mayor and common council until they were assembled and organized as a body, and acting or ready to act in their official capacity.
Mandamus denied.
We concur: Temple, J.; Sprague, J.